Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Indication of Related Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Shai (US Pub. No. 2011/0227822 A1) shows an electronic device (1520, Fig. 15I and para. 377), comprising: a housing (i.e. container, para. 217); a flexible display layer 1522 mounted to the housing (Fig. 15I and paras. 217 and 377), wherein the flexible display layer has a pixel array (para. 124) with first and second portions (i.e. flat and bent, Fig. 15J) and wherein the flexible display layer is operable in a bent configuration in which the first portion bends toward the second portion (Fig. 15J and paras. 377 and 378); a transparent cover layer through which the pixel array displays images (para. 217); and a support structure 1530 that supports the flexible display layer (Fig. 15J and para. 378), wherein the support structure has first and second rigid portions, wherein the first rigid portion bends toward the second rigid portion when the flexible display layer is in the bent configuration (Fig. 15J and para. 378).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
Claim 1 recites that the rigid support layer is made of metal, that the metal support structure has an upper surface that supports the flexible display layer, and that electrical components are mounted behind the lower surface of the metal support layer. 

		Claims 2 – 5 and 8 – 10 are allowable at least by virtue of their dependence on claim 1. 
		Claim 11 recites that electrical components are mounted between the rear housing wall and the support layer.
The prior art of record does not show this configuration, therefore claim 11 is allowable.
		Claims 12, 15 and 22 are allowable at least by virtue of their dependence on claim 11. 
		Claim 16 recites similarly allowable subject matter as that of claim 11, and therefore is allowable for the reasons above. 
		Claims 17 – 21 are allowable at least by virtue of their dependence on claim 16.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/CARL ADAMS/
Examiner, Art Unit 2627